Citation Nr: 1409662	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a dorsal kyphosis deformity.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc disease of the cervical spine with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. In a May 1998 decision, the Board denied the Veteran's application to reopen a previously denied claim for service connection for a dorsal kyphosis deformity.

2. The evidence associated with the claims file subsequent to the May 1998 Board decision does not relate to an unestablished fact necessary to substantiate the claim; is both cumulative and redundant of the evidence of record at the time of the May 1998 decision; and does not raise a reasonable possibility of substantiating the claim of service connection for a dorsal kyphosis deformity. 

3. In a May 1998 decision, the Board denied the Veteran's claim for service connection for degenerative disc disease of the cervical spine with headaches. 

4. The evidence associated with the claims file subsequent to the May 1998 Board decision does not relate to an unestablished fact necessary to substantiate the claim; is both cumulative and redundant of the evidence of record at the time of the May 1998 decision; and does not raise a reasonable possibility of substantiating the claim of service connection for degenerative disc disease of cervical spine with headaches. 


CONCLUSIONS OF LAW

1. The May 1998 Board decision, which denied the reopening of service connection for a dorsal kyphosis deformity, was final when issued. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2. Evidence received since the May 1998 Board decision, which denied the reopening of service connection for a dorsal kyphosis deformity, is not both new and material, and service connection for a dorsal kyphosis deformity is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The May 1998 Board decision, which denied service connection for degenerative disc disease of the cervical spine with headaches, was final when issued. 
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

4. Evidence received since the May 1998 Board decision, which denied service connection for degenerative disc disease of the cervical spine with headaches, is not both new and material, and service connection for degenerative disc disease of the cervical spine with headaches is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of her applications. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of her applications. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. Here, the Veteran's identified private treatment records have been obtained and associated with the claims file. The Veteran was not provided with a VA medical examination to determine the nature and etiologies of her claimed disorders. However, in attempts to reopen previously denied claims for service connection, the duty to assist does not include the provision of a medical examination or opinion, unless new and material evidence has been secured. See 38 C.F.R. § 3.159(c)(4)(iii). In this decision, the Board finds that new and material evidence regarding the claimed disorders has not been received so VA was not under any obligation to provide such an examination. 

New and Material Evidence

A Board decision denying either a claim for service connection is final when issued. See 38 U.S.C.A. § 7104. However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). In addition, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a)


Reopening of Service Connection for Dorsal Kyphosis Deformity

The Veteran's original claim for service connection for a dorsal kyphosis deformity was denied in a November 1980 rating decision. In that decision, the RO found that a preexisting dorsal kyphosis deformity, noted in the service treatment records, was not permanently aggravated by service. 

In January 1995, the Veteran filed an application to reopen service connection for the dorsal kyphosis deformity. The RO subsequently denied the Veteran's application in a November 1995 rating decision. The Veteran subsequently appealed the denial of her application to the Board and, in a May 1998 decision, the Board denied the Veteran's application. 

In making the May 1998 decision to deny the application to reopen service connection, the Board reviewed the evidence submitted after the November 1980 rating decision, denying the Veteran's initial claim for service connection, to determine whether the evidence was both new and material. The evidence in question contained post-service treatment records noting the presence of kyphosis, but not medical opinions or evidence indicating that the Veteran's kyphosis either began during service or was permanently aggravated by the Veteran's service. In the May 1998 decision, the Board noted a May 1997 state Disability Determination Evaluation Report in which a state examiner found that the veteran had a "rather dramatic" accentuated thoracic kyphosis "which was probably more congenital than acquired." 

Reviewing the lay evidence of record prior to the Board's May 1998 decision, in April 1996 testimony at a hearing before a VA Decision Review Officer (DRO), the Veteran's representative stated that the Veteran "conceded and is aware" that her dorsal kyphosis deformity "is a pre-existing condition." In a July 1996 statement, included on her Substantive Appeal to the Board, the Veteran wrote she had a disorder which she described as a "curvature of the spine and a birth defect." The Veteran stated that in-service training aggravated this disorder. 

Subsequently, at a February 1998 Travel Board hearing, the Veteran testified that she "didn't have any problems with my back until I went into service." The Veteran stated that her kyphosis disorder was caused by training in service and that she was provided with a medical discharge due to the back disorder. In support of this contention, a service officer from a Veterans Service Organization (VSO), testifying on the Veteran's behalf, noted that the Veteran's service entrance examination was normal. The service officer contended that the Veteran did not have any back disorders going into service and that the Veteran's kyphosis was caused by service.

As noted above, having reviewed the above evidence of record, the Board denied the Veteran's application to reopen service connection for a dorsal kyphosis deformity in the May 1998 decision because it found that the evidence submitted was not new and material under VA regulations. 

Reviewing the evidence submitted since the May 1998 decision, the record contains several statements from the Veteran, filed in support of an unsuccessful application to revise the March 1980 rating decision which originally denied her claim for service connection for a dorsal kyphosis. In the first such statement, dated March 2003, the Veteran wrote that the rating decision was the product of Clear and Unmistakable Error (CUE) as defined in 38 U.S.C.A. § 5109A (West 2002). The Veteran stated that she did not have any back problems before service and that VA examiners noted that she did not have any back problems on her service entrance examination report. 

In her subsequent February 2008 request to reopen service connection for kyphosis, the Veteran wrote that the "evidence shows that my back condition existed prior to entry on active duty, and that, the condition was aggravated to the point that I was related from the military." The Veteran stated that her "medical `entry' record shows that my records are negative for a back condition." The Veteran wrote that she was discharged for her back condition. The Veteran wrote that she "must be service-connected under the provision of Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004)," which stated that VA must show by clear and unmistakable evidence that a veteran's disability not noted on a service entrance examination both preexisted service and was not aggravated by service. The Veteran stated that her "claim was never decided under Wagner v. Principi, which is `New and Material' evidence." 

In support of her application to reopen service connection for kyphosis, the Veteran submitted private medical records indicating treatment for the Veteran's various back and neck disorders. Of note, these records contain very few references to the Veteran's claimed kyphosis disorder. More importantly, these records do not contain any evidence, to include medical opinion evidence, suggesting that the Veteran's kyphosis either began during service, or both preexisted and was permanently aggravated by service. 

Having reviewed the evidence submitted since the May 1988 Board decision, the Board does not meet the criteria for new and material evidence to allow for the reopening of the claim for service connection for kyphosis. 

The medical evidence added to the record since the May 1998 Board decision is "new" in that it was not previously submitted to agency decision makers prior to that decision. However, this evidence is not "material." First, as it merely demonstrates that the Veteran has received treatment for a current back disorder, it is both cumulative and redundant of similar evidence of record at the time of the May 1998 decision. Moreover, as it does not contain any evidence suggesting that the Veteran's kyphosis either began during service or was permanently aggravated by service, it does not relate to the unestablished fact necessary to substantiate her claim for benefits. As such, it also does not raise a reasonable possibility of substantiating the claim of service connection for a dorsal kyphosis deformity. Therefore, the medical evidence is not material. 

The Board notes that the lay evidence submitted since the May 1988 Board decision is neither new nor material. For example, in her March 2003 statement, in support of her claim for a revision of the November 1980 rating decision due to CUE, the Veteran stated that she did not have any back problems before service, that VA examiners noted that she did not have any back problems on her service entrance examination report, and that she was discharged from service due to her back problems. The Board notes that the Veteran and her witnesses made the same statements at the February 1998 Travel Board hearing, prior to the May 1998 Board decision. In her February 2006 application to reopen service connection for kyphosis, the Veteran wrote that the evidence showed that her kyphosis existed prior to service and was aggravated by service. The Board notes that the Veteran made similar statements during testimony at the April 1996 DRO hearing and in her written July 1996 Substantive Appeal to the Board. Therefore, these statements are not new, as they are identical to statements already of record prior to the May 1998 decision, and they are not material as they are both cumulative and redundant of evidence of record at the time of the previous decision.

In her February 2006 application, the Veteran argued that her "claim was never decided under Wagner v. Principi [(2004)], which is `New and Material' evidence." The Board notes that the Veteran's assertion that the Board failed to follow case law in deciding a claim is a legal argument rather than evidence itself. Most importantly, Wagner provided guidance to VA in the weighing of evidence for both new claims for service connection and those claims that had been reopened after the submission of new and material evidence. The Court, in Wagner, did not create an exception to the "new and material evidence rule" itself. Under 38 U.S.C.A. 
§ 7104(b), unless new and material evidence has been submitted, "when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered." As detailed above, the evidence submitted by the Veteran since the May 1998 Board decision, both lay and medical, is not new and material. Therefore, the Board may not reopen the Veteran's claim because, in doing so, the Board would be evaluating the claim on the same factual basis as existed at the time of the previous decision.

Therefore, as new and material evidence has not been received since the May 1998 Board decision denying the reopening of service connection for a dorsal kyphosis disorder, the appeal to reopen service connection is denied. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Reopening Service Connection for Degenerative Disc Disease of the Cervical Spine
With Headaches

In May 1998, the Board denied the Veteran's claim for service connection for degenerative disc disease of the cervical spine with headaches. Reviewing the evidence of record at the time of that decision, the service treatment records contained no notation indicating treatment or diagnosis for a cervical spine disorder. Subsequent post-service treatment records, beginning in July 1983, indicated treatment for upper mid-back pain, neck pain, and migraines. In a January 1995 VA X-ray report, an examiner noted degenerative disc disease of the cervical spine. Yet, subsequent treatment records did not confirm the diagnosis of degenerative disc disease. In a March 1997 state Disability Determination Report, an examiner diagnosed the Veteran as having a neck disorder with headaches due to compensation from the veteran's pre-existing dorsal kyphosis deformity. Having reviewed the record, in its May 1998 decision, the Board found that the evidence did not indicate that the Veteran's claimed neck disorder with headaches was related to service.

Since the May 1998 Board decision, the Veteran has submitted treatment records indicating treatment for a neck disorder, diagnosed as mild facet hypertrophy in April 2008, and headaches. Of note, these records do not contain any medical evidence, such as a medical opinion, suggesting a nexus between these disorders and service. Since the May 1998 Board decision, the Veteran has not submitted any lay statements specifically addressing her claimed cervical spine disorder with headaches. In both her March 2003 CUE claim and February 2008 application to reopen, the Veteran discussed why she should be granted service connection for the "back conditions" noted in her service treatment records. Yet, while the service treatment records contain notations regarding treatment for kyphosis, they contain no mention of any in-service cervical spine disorder or headaches. 

Therefore, although the evidence submitted since the May 1998 Board decision regarding the Veteran's cervical spine disorder with headaches is "new," it is not material. Specifically, this evidence does not relate to the unestablished fact necessary to substantiate the claim, specifically a nexus between the Veteran's cervical spine disorder with headaches and service. Moreover, the evidence is both cumulative and redundant of the evidence of record at the time of the May 1998 decision, and does not raise a reasonable possibility of substantiating the claim.

Therefore, as new and material evidence has not been received since the May 1998 Board decision denying the reopening of service connection for degenerative disc disease of the cervical spine with headaches, the appeal to reopen service connection is denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for a dorsal kyphosis disorder is denied. 

New and material evidence having not been received, the appeal to reopen service connection for degenerative disc disease of the cervical spine with headaches is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


